People v Chisholm (2014 NY Slip Op 05350)
People v Chisholm
2014 NY Slip Op 05350
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2010-08385
 (Ind. No. 397-98)

[*1]The People of the State of New York, respondent, 
vThomas J. Chisholm II, appellant.
Steven A. Feldman, Uniondale, N.Y., for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Grazia DiVincenzo of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated July 1, 2010, which denied his motion for resentencing pursuant to CPL 440.46 on his convictions of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon a jury verdict, on April 29, 1999.
ORDERED that the appeal is dismissed as academic.
The defendant contends that the County Court erred in denying his motion for resentencing pursuant to CPL 440.46 on the ground that he was ineligible for that relief because he had been paroled and then reincarcerated for violating his parole (cf. People v Paulin, 17 NY3d 238). Because the maximum term of the defendant's sentence expired during the pendency of this appeal, the defendant's appeal has been rendered academic (see People v Paulin, 17 NY3d at 242; People v Verdejo, 112 AD3d 761; People v Hernandez, 108 AD3d 640, 641).
SKELOS, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court